Citation Nr: 0735728	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  06-21 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of an L1 
compression fracture, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965, from August 1965 to November 1971, and from February 
1991 to May 1991; active duty for training from August 1983 
to December 1987; and additional reserve service through 
1996.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

During service, the veteran injured his back during a 
military training parachute jump in 1991.  In a February 1992 
rating decision, service connection was granted for residuals 
of an L1 compression fracture, effective September 1, 1991, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5235.  The veteran 
filed a claim for increase that was received by VA in August 
2005, citing an increase in low back pain as well as an onset 
of numbness and tingling in the bilateral lower extremities.  
Based on a thorough review of the record, the Board concludes 
that the veteran's case is not yet ready for appellate 
review.  

Initially, during his September 2007 hearing before the 
Board, the veteran reported continuing outpatient treatment 
record at his local VA Medical Center (MC).  However, the 
most recent VA outpatient treatment records reflect treatment 
through January 2006.  Inasmuch as the VA is on notice of the 
potential existence of additional VA records, these records 
must be obtained prior to any further appellate review of 
this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see generally Murincsak v. Derwinski, 2 Vet. App. 
363, 372-73 (1992).  So that the claim may be adjudicated on 
all the evidence of record, and because VA has constructive 
possession of records detailing treatment at VA facilities, 
the RO must 


contact the veteran, request that he identify any additional 
treatment pertinent to the issue on appeal, and obtain any 
records he identifies that are not currently of record.

Additionally, the medical evidence of record with respect to 
the issue on appeal is not sufficiently clear at this time.  
Specifically, the veteran has consistently reported that he 
experiences increased back pain, which has been complicated 
by tingling and numbness in his bilateral feet.  Both the 
private and VA medical evidence reflects that the veteran has 
developed significant degenerative arthritis in his lumbar 
spine, specifically at L4-L5; a private lumbar spine magnetic 
resonance imaging scan showed an onset of spinal stenosis in 
that area, and a VA examiner concluded that the veteran's 
bilateral foot symptomatology was in fact radiation of pain 
from his back.  However, it is not clear what the exact 
relationship is between the veteran's residuals of L1 
compression fracture, degenerative arthritis at L4-L5, and 
lower extremity numbness and tingling; there is no opinion as 
to whether the degenerative arthritis is unrelated to, or 
conversely caused or aggravated by, the veteran's service-
connected disorder; it is also not clear whether the numbness 
and tingling the veteran experiences is related to his 
service-connected disorder, the degenerative arthritis, both, 
or neither.  Review of the claims file reveals that no 
electromyography (EMG) was ever conducted of the lower 
extremities.  Accordingly, a new VA examination, including a 
full clinical evaluation, EMG (and other studies deemed 
necessary) of the lower extremities, and opinions with 
respect to the above issues, must be accomplished.  The Board 
is cognizant that VA examinations were previously conducted 
in January 2006 and November 2006, but concludes that an 
additional examination is necessary.  See 38 C.F.R. § 3.159.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim.  
Based on his response, the RO must 
attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  Specifically, all VA 
outpatient treatment records pertaining 
to the veteran's service-connected back 
disorder, dating from January 2006, 
from the East Liverpool VA Clinic, must 
be obtained and associated with the 
claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.  The RO must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an 
orthopedic examination to determine the 
current severity of his service-
connected back disorder.  The claims 
file must be made available to and 
reviewed by the examiner.  Any 
indicated special diagnostic tests, 
including an EMG of the bilateral lower 
extremities, and any other nerve 
conduction or radiological studies 
deemed necessary for an accurate 
assessment, must be conducted.  All 
pertinent medical complaints, symptoms, 
and clinical findings must be reported 
in detail.

The orthopedic examiner must conduct 
range of motion studies on the 
lumbosacral spine, to specifically 
include forward flexion, extension, 
left and right lateral flexion, and 
left and right lateral rotation.  The 
examiner must note if there is 
anklyosis of the entire thoracolumbar 
spine, or whether the entire spine is 
fixed in flexion or extension.  The 
examiner must first record the range of 
motion observed on clinical evaluation, 
in terms of degrees.  

If there is clinical evidence of pain 
on motion, the orthopedic examiner must 
indicate the degree of motion at which 
such pain begins.  Then, after 
reviewing the veteran's complaints and 
medical history, the orthopedic 
examiner must render an opinion, based 
upon his or her best medical judgment, 
as to the extent to which the veteran 
experiences functional impairment, such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flareups, etc.  Objective 
evidence of loss of functional use can 
include the presence or absence of 
muscle atrophy and/or the presence or 
absence of changes in the skin 
indicative of disuse due to the 
residuals of the L1 compression 
fracture.  The examiner must also 
provide an opinion on whether the 
veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
L1 compression fracture pathology.  The 
examiner must also provide an opinion 
on whether there are any neurological 
manifestations caused by the residuals 
of the L1 compression fracture.  

The examiner must provide an opinion as 
to whether the degenerative arthritis 
at L4-L5, noted on the veteran's 
January 2006 VA examination xray, or 
any other disorder, is related, either 
causally or on the basis of 
aggravation, to his service-connected 
residuals of a L1 compression fracture.  
Further, the examiner must state the 
etiology of any objective neurological 
findings, noted on physical examination 
or in radiological studies, to include 
whether they are a manifestation of the 
veteran's service-connected residuals 
of a L1 compression fracture, the 
degenerative arthritis at L4-L5, both 
of these, or neither of these.

If any of the above opinions cannot be 
provided without resort to speculation, 
same must be noted in the examination 
report.  A complete rationale for all 
opinions must be provided.  Any report 
prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158, 
3.655.  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in 
complete compliance with the directives 
of this Remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).

